Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.745 Filed 12/23/20 Page 1 of 11




                        Exhibit 1
      Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.746 Filed 12/23/20 Page 2 of 11




                                              STATE OF MICHIGAN
GRETCHEN WHITMER          DEPARTMENT OF HEALTH AND HUMAN SERVICES                             ROBERT GORDON
    GOVERNOR                              LANSING                                                 DIRECTOR



                                             December 18, 2020

            Emergency Order under MCL 333.2253 – Gatherings and Face Mask Order

 Michigan law imposes on the Michigan Department of Health and Human Services (MDHHS) a duty to
 continually and diligently endeavor to “prevent disease, prolong life, and promote public health,” and
 gives the Department “general supervision of the interests of health and life of people of this state.” MCL
 333.2221. MDHHS may “[e]xercise authority and promulgate rules to safeguard properly the public
 health; to prevent the spread of diseases and the existence of sources of contamination; and to implement
 and carry out the powers and duties vested by law in the department.” MCL 333.2226(d).

 The novel coronavirus (COVID-19) is a respiratory disease that can result in serious illness or death. It is
 caused by a new strain of coronavirus not previously identified in humans and easily spread from person
 to person. COVID-19 spreads through close human contact, even from individuals who may be
 asymptomatic.

 In recognition of the severe, widespread harm caused by epidemics, the Legislature has granted MDHHS
 specific authority, dating back a century, to address threats to the public health like those posed by
 COVID-19. MCL 333.2253(1) provides that “[i]f the director determines that control of an epidemic is
 necessary to protect the public health, the director by emergency order may prohibit the gathering of
 people for any purpose and may establish procedures to be followed during the epidemic to insure
 continuation of essential public health services and enforcement of health laws. Emergency procedures
 shall not be limited to this code.” See also In re Certified Questions, Docket No. 161492 (Viviano, J.,
 concurring in part and dissenting in part, at 20) (“[T]he 1919 law passed in the wake of the influenza
 epidemic and Governor Sleeper’s actions is still the law, albeit in slightly modified form.”); id.
 (McCormack, C.J., dissenting, at 12). Enforcing Michigan’s health laws, including preventing disease,
 prolonging life, and promoting public health, requires limitations on gatherings and the establishment of
 procedures to control the spread of COVID-19. This includes limiting the number, location, size, and type
 of gatherings, and requiring the use of mitigation measures at gatherings as a condition of hosting such
 gatherings.

 On March 10, 2020, MDHHS identified the first two presumptive-positive cases of COVID-19 in
 Michigan. As of December 16, 2020, Michigan had seen 446,752 confirmed cases and 11,018 confirmed
 deaths attributable to COVID-19. Michigan was one of the states most heavily impacted by COVID-19
 early in the pandemic, with new cases peaking at nearly 2,000 per day in late March. Strict preventative
 measures and the cooperation of Michiganders drove daily case numbers dramatically down to less than
 200 confirmed cases per day in mid-June, greatly reducing the loss of life. Beginning in October, Michigan
 again experienced an exponential growth in cases. Daily new cases are now near 5,000, which is roughly
 three times higher than what was seen in the spring.

 On November 15, 2020, MDHHS issued an order to slow the high and rapidly increasing rate of spread of
 COVID-19. Cases, hospitalizations, and deaths remained high through early December, threatening
 hospital and public health capacity. On December 7, 2020, MDHHS issued an order sustaining the
 protections of the prior order.


                          333 SOUTH GRAND AVENUE • PO BOX 30195 • LANSING, MICHIGAN 48909
                                          www.michigan.gov/mdhhs • 517-241-3740
     Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.747 Filed 12/23/20 Page 3 of 11

The State of Michigan presently has a seven-day average of 439 cases per million people, which is nearly
five times higher than the case rate on October 1. Test positivity has increased from 3.2% in early October
to 10.6% on December 18. A high number of cases creates significant pressure on our emergency and
hospital systems. Although complaints of coronavirus-like illness in emergency departments are now
starting to decrease for the state, the current rate remains near the all-time high, and is four times
higher than early October. An average of 425 daily hospital admissions were seen in Michigan in the last
week, with individuals under 60 years old accounting for a third of all new admissions. There are over
3,500 Michiganders hospitalized for COVID-19 and 17.3% of all available inpatient beds are occupied by
patients who have COVID-19. The state death rate is 11.7 deaths per million people and continues to
increase. The death rate is nine times higher than it was in early October, and there are more than 800
weekly deaths in Michigan. On December 11, 2020, the Food and Drug Administration granted an
emergency use authorization for the first vaccine to prevent COVID-19, and more approvals are expected
in the coming weeks. There is good reason for hope, but the pandemic is not yet at an end, and many more
challenging months lay ahead.

In light of the beginning of vaccination and the recent promising reductions in the rate of spread of
COVID-19, we can now begin cautious reopening with close monitoring of impacts. In so doing, however,
we must move with care, patience, and vigilance, recognizing the grave harm that this virus continues to
inflict on our state and how quickly our progress in suppressing it can be undone. As we reopen, the
surest way to maintain our momentum in controlling the spread of COVID-19 is to open lower risk venues
first, and gradually, rather than all at once. By taking deliberate steps and closely monitoring the data,
we can ensure that Michigan remains on the path to recovery.

Considering the above, and upon the advice of scientific and medical experts, I have concluded pursuant
to MCL 333.2253 that the COVID-19 pandemic continues to constitute an epidemic in Michigan. I have
also, subject to the grant of authority in 2020 PA 238 (signed into law on October 22, 2020), herein
defined the symptoms of COVID-19 based on the latest epidemiological evidence. I further conclude that
control of the epidemic is necessary to protect the public health and that it is necessary to restrict
gatherings and establish procedures to be followed during the epidemic to ensure the continuation of
essential public health services and enforcement of health laws. As provided in MCL 333.2253, these
emergency procedures are not limited to the Public Health Code.

I therefore order that:

   1. Definitions.

           (a) “Child-care organization” means that term as defined by section 1(b) of the Child Care
               Organizations Act, 1973 PA 116, as amended, MCL 722.111(b)) and day, residential, travel,
               and troop camps for children (as defined by Rule 400.11101(1)(q) of the Michigan
               Administrative Code).

           (b) “Employee” means that term as defined in section 2 of the Improved Workforce Opportunity
               Wage Act, 2018 PA 337, as amended, MCL 408.932, and also includes independent
               contractors.

           (c) “Lower risk entertainment facility” means: auditoriums; arenas; cinemas; concert halls;
               performance venues; sporting venues; stadiums; and theaters.

           (d) “Exercise facility” means a location in which individuals participate in individual or group
               physical activity, including gymnasiums, fitness centers, and exercise studios.

           (e) “Face mask” means a tightly woven cloth or other multi-layer absorbent material that
               closely covers an individual’s mouth and nose.




                                                                                                              2
 Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.748 Filed 12/23/20 Page 4 of 11

      (f) “Food service establishment” means that term as defined in section 1107(t) of the Food
          Law, 2000 PA 92, as amended, MCL 289.1107(t).

      (g) “Gathering” means any occurrence, either indoor or outdoor, where two or more persons
          from more than one household are present in a shared space.

      (h) “Higher risk recreational facilities” means recreational facilities other than lower risk
          recreational facilities. This includes: laser tag; night clubs; strip clubs; water parks; and
          trampoline parks.

      (i) “Household” means a group of persons living together in a shared dwelling with common
          kitchen or bathroom facilities. In dwellings with shared kitchen or bathroom facilities
          occupied by 20 or more unrelated persons, households are defined by individuals who share
          a bedroom.

      (j) “Indoors” means within a space that is fully or partially enclosed on the top, and fully or
          partially enclosed on two or more contiguous sides. Additionally, in a space that is fully or
          partially enclosed on the top, and fully or partially enclosed on two non-contiguous sides,
          any part of that space that is more than 8 feet from an open side is indoors.

      (k) “Lower risk recreational facilities” means recreational facilities where there is not physical
          contact among participants, there is minimal interaction between households participating
          in activities, masks can be worn, and, if indoors, activities involve a low degree of
          exhalation or physical exertion. This means: archery ranges; amusement parks; arcades;
          bingo halls; bowling centers; casinos; and gun ranges.

      (l) “Outdoors” means a space that is not indoors.

      (m) “Organized sports” means competitive athletic activity requiring skill or physical prowess
         and organized by a sports organizer.

      (n) “Sports Organizer” means an institution, association, or other organization that sets and
          enforces rules to ensure the physical health and safety of all participants for an organized
          sport.

      (o) “Principal symptoms of COVID-19” means at least 1 of fever, uncontrolled cough, or
          atypical new onset of shortness of breath, or at least 2 of the following not explained by a
          known physical condition: loss of taste or smell, muscle aches, sore throat, severe headache,
          diarrhea, vomiting, or abdominal pain. Per section 1(h) of 2020 PA 238, this definition
          represents the latest medical guidance, and serves as the controlling definition.



2. General capacity limitations at gatherings.

      (a) Indoor gatherings:

             (1) Are prohibited at residential venues, except where no more than 10 persons from no
                 more than 2 households are gathered. Such gatherings should be held consistent
                 with guidance issued by the Department of Health and Human Services for such
                 gatherings;

             (2) Are prohibited at non-residential venues.

      (b) Outdoor gatherings are permitted only as follows:


                                                                                                           3
Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.749 Filed 12/23/20 Page 5 of 11

           (1) At residential venues, 25 or fewer persons are gathered, comprised of no more than 3
               households;

           (2) At non-residential venues:

                  (A) 25 or fewer persons are gathered at a venue without fixed seating, and
                      attendance is limited to 20 persons per 1,000 square feet, including within
                      any distinct area within the event space;

                  (B) 25 or fewer persons are gathered at a venue with fixed seating, and
                      attendance is limited to 20% of seating capacity of the venue.

    (c) The limitations to gatherings in sections 2(a) and 2(b) do not apply to:

           (1) Incidental, temporary gatherings of persons in a shared space, such as frequently
               occur in an airport, bus station, exercise facility, food service establishment,
               shopping mall, or public pool, except as prohibited in section 3;

           (2) Gatherings between an employee and a customer for the purpose of receiving
               services;

           (3) Workplace gatherings that occur consistent with the Emergency Rules issued by
               MIOSHA on October 14, 2020;

           (4) Voting or official election-related activities;

           (5) Training of law enforcement, correctional, medical, or first responder personnel,
               insofar as those activities cannot be conducted remotely;

           (6) Education and support services at public, nonpublic, and boarding schools serving
               students in prekindergarten through grade 8;

           (7) Children in a child-care organization, after school program, or camp setting;

           (8) Persons traveling on a school bus or other public transit;

           (9) Gatherings for the purpose of medical treatment, including mental health and
               substance use disorder support services;

          (10) Gatherings of up to 25 persons for the purpose of a funeral;

          (11) Residential care facilities, which are subject to the October 21 epidemic order
               entitled “Requirements for Residential Facilities,” or any replacement of that order;

          (12) Cardiopulmonary resuscitation courses and swimming instruction courses;

          (13) Proctored, nationally-administered admissions and certification examinations that
               are not available remotely, provided that examinees are spaced no less than 12 feet
               apart;

          (14) Gatherings at lower risk entertainment and lower risk recreational facilities that
               comply with the restrictions set forth in section 3(a) of this order;

          (15) Gatherings for public health or other emergency purposes.




                                                                                                       4
  Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.750 Filed 12/23/20 Page 6 of 11

       (d) As a condition of hosting a gathering under this order, organizers and facilities must design
           the gathering to encourage and maintain physical distancing, and must ensure that persons
           not part of the same household maintain 6 feet of distance from one another to the extent
           possible.



3. Gathering restrictions for entertainment and food service facilities.

       (a) Gatherings are permitted at lower risk entertainment facilities and lower risk recreational
           facilities, provided that:

              (1) Organizers do not permit persons to mingle with others from outside of their
                  household;

              (2) Household groups consist of no more than 6 persons;

              (3) Households are spaced or seated at least 6 feet apart;

              (4) No food or beverages are sold or consumed on the premises;

              (5) Venues comply with the following capacity limits:

                     (A) For venues with fixed seating, occupancy must not exceed 20% of the limits
                         established by the State Fire Marshal or a local fire marshal;

                     (B) For venues with non-fixed seating, occupancy is limited to 20 persons per
                         1,000 square feet, including within any distinct space within the venue;

                     (C) For all venues, no more than 100 persons may be gathered within any
                         distinct space within the venue, except at stadiums and arenas hosting
                         sporting events as provided in section 6, in which case up to 250 persons may
                         be gathered.

       (b) Gatherings are permitted at food service establishments under the following conditions:

              (1) Persons are not gathered indoors except in custodial settings, medical facilities,
                  school and university cafeterias, shelters, and soup kitchens. If attendees are seated
                  at tables, persons must be 6 feet apart, or members of a household may share a table
                  and tables must be spaced a minimum of 6 feet apart;

              (2) Persons participating in outdoor dining are seated no more than 6 to a table and
                  tables are spaced a minimum of 6 feet apart;

       (c) Nothing in this section shall be construed to prohibit the use of these facilities for public
           health or other emergency purposes.



4. Gathering restrictions for other facilities. In addition to the gathering limitations set forth
   elsewhere in this order, the following limitations apply to gatherings in the following facilities:

       (a) A gathering at a retail store, library, or museum must not exceed 30% of total occupancy
           limits established by the State Fire Marshal or a local fire marshal. Nevertheless, a retail
           store, library, or museum may permit one customer at a time to enter if strict adherence to


                                                                                                           5
 Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.751 Filed 12/23/20 Page 7 of 11

         the 30% total occupancy limit would otherwise result in closure. Spaces for indoor dining,
         including food courts, must be closed.

             (1) Retail stores must establish lines to regulate entry and checkout, with markings for
                 patrons to enable them to stand at least six feet apart from one another while
                 waiting.

      (b) At exercise facilities:

             (1) Gatherings must not exceed 25% of the total occupancy limits established by the
                 State Fire Marshal or a local fire marshal; and

             (2) There must be at least 12 feet of distance between each occupied workout station;

             (3) Indoor gatherings for group fitness activities or classes are prohibited. Outdoor
                 gatherings for group fitness activities or classes are permitted.

      (c) Gatherings in waiting rooms at outpatient health-care facilities, veterinary clinics, and
          other businesses are prohibited unless the facility implements a system to ensure that
          persons not of the same household maintain 6 feet of distance. To the extent possible, this
          system must include a policy that patients wait in their cars for their appointments to be
          called.

      (d) Gatherings at an indoor or outdoor pool not otherwise prohibited by this order must not
          exceed 25% of bather capacity limits described in Rule 325.2193 of the Michigan
          Administrative Code.

      (e) Gatherings at indoor ice and roller rinks are prohibited, except for individual exercise or
          one-on-one instruction, where occupancy is limited to 2 persons per 1,000 square feet,
          including within the exercise space. Gatherings at outdoor ice and roller rinks are
          permitted, except for organized contact sports, provided that occupancy is limited to 2
          persons per 1,000 square feet, including within the exercise space. Gatherings for the
          purpose of non-contact sports and open skating are permitted only at outdoor rinks.

      (f) In facilities offering non-essential personal care services, including hair, nail, tanning,
          massage, traditional spa, tattoo, body art, and piercing services, and similar personal care
          services, gatherings are only permitted to the extent that services do not involve the
          removal of face masks. All services must be provided by appointment, and gatherings in
          waiting areas are prohibited.



5. Schools, colleges, technical schools, and universities.

      (a) Gatherings at public, nonpublic, and boarding schools for the purpose of conducting in-
          person instruction of pupils in prekindergarten through grade 12 are permitted, subject to
          local health department and school district decisions on remote learning. Gatherings are
          permitted for the purpose of extracurricular activities except those that involve physical
          contact among participants, a high degree of exhalation or physical exertion indoors, or
          where masks cannot be worn.

      (b) Gatherings at public, nonpublic, and boarding schools are permitted for the purpose of child
          care programs, tutoring and academic support, and for providing services to students in
          need, including food distribution, access to internet connectivity, and physical and mental
          health care services.


                                                                                                         6
 Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.752 Filed 12/23/20 Page 8 of 11

      (c) Gatherings at colleges and universities, trade schools, and career schools are permitted for
          the purpose of holding in-person classes and other events sponsored by the educational
          institution. The limits imposed by section 2(a) and 2(b) do not apply to such gatherings, but
          they remain subject to all other applicable requirements of this order.



6. Organized sports gathering restrictions.

      (a) Gatherings for the purpose of indoor organized sports and contact organized sports are
          prohibited unless all participants, teams, and venues comply with the enhanced testing
          regimen specified in the Additional Mitigation Measures for Safer Athletic Practice and
          Play without the use of Face Coverings section of MDHHS guidance on Additional
          Measures for Safer Athletic Practice and Play, or a school is participating in an MDHHS
          testing pilot program. Sports organizers complying with this section may host gatherings
          for the purpose of practice and competition notwithstanding the gathering prohibitions in
          section 2.

      (b) Gatherings for the purpose of outdoor, non-contact sports are permitted.



7. Face mask requirement at gatherings.

      (a) All persons participating in gatherings are required to wear a face mask.

      (b) As a condition of gathering for the purpose of transportation, transportation providers must
          require all staff and patrons to use face masks, and must enforce physical distancing among
          all patrons to the extent feasible.

      (c) Except as provided elsewhere in this order, a person responsible for a business, store, office,
          government office, school, organized event, or other operation, or an agent of such person,
          must prohibit gatherings of any kind unless the person requires individuals in such
          gatherings (including employees) to wear a face mask, and denies entry or service to all
          persons refusing to wear face masks while gathered.

      (d) A person responsible for a business, store, office, government office, school, organized event,
          or other operation, or an agent of such person, may not assume that someone who enters
          the facility without a face mask falls within one of the exceptions specified in section 8 of
          this order, including the exception for individuals who cannot medically tolerate a face
          mask. An individual’s verbal representation that they are not wearing a face mask because
          they fall within a specified exception, however, may be accepted.

      (e) A person responsible for a child-care organization or camp, or an agent of such person, must
          not allow gatherings unless face masks are worn by all staff. Children must wear face
          masks as indicated below:

             (1) All children 2 years and older when on a school bus or other transportation provided
                 by the child-care organization or camp;

             (2) All children 4 years and older when in indoor hallways and indoor common areas;

             (3) All children 5 years and older when in classrooms, homes, cabins, or similar indoor
                 settings.



                                                                                                        7
  Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.753 Filed 12/23/20 Page 9 of 11

8. Exceptions to face mask requirements. Although a face mask is strongly encouraged even for
   individuals not required to wear one (except for children under the age of 2), the requirement to
   wear a face mask in gatherings as required by this order does not apply to individuals who:

       (a) Are younger than 5 years old, outside of child-care organization setting (which are subject
           to requirements set out in section 7(e));

       (b) Cannot medically tolerate a face mask;

       (c) Are eating or drinking while seated at a food service establishment or at a private
           residence;

       (d) Are exercising outdoors and able to consistently maintain 6 feet of distance from others;

       (e) Are swimming;

       (f) Are receiving a medical service for which removal of the face mask is necessary;

       (g) Are asked to temporarily remove a face mask for identification purposes;

       (h) Are communicating with someone who is deaf, deafblind, or hard of hearing and whose
           ability to see the mouth is essential to communication;

       (i) Are actively engaged in a public safety role, including but not limited to law enforcement,
           firefighters, or emergency medical personnel, and where wearing a face mask would
           seriously interfere in the performance of their public safety responsibilities;

       (j) Are at a polling place for purposes of voting in an election;

       (k) Are engaging in a religious service; or

       (l) Are giving a speech for broadcast or to an audience, provided that the audience is at least 6
           feet away from the speaker.



9. Contact tracing requirements for particular gatherings.

       (a) Gatherings are prohibited at the following facilities unless the facility maintains accurate
           records, including date and time of entry, names of patrons, and contact information, to aid
           with contact tracing, and denies entry for a gathering to any visitor who does not provide,
           at a minimum, their name and phone number:

              (1) All businesses or operations that provide barbering, cosmetology services, body art
                  services (including tattooing and body piercing), tanning services, massage services,
                  or similar personal care services;

              (2) Exercise facilities.

       (b) All businesses or operations that provide in-home services, including cleaners, repair
           persons, painters, and the like must not permit their employees to gather with clients
           unless the business maintains accurate appointment records, including date and time of
           service, name of client, and contact information, to aid with contact tracing.




                                                                                                           8
 Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.754 Filed 12/23/20 Page 10 of 11

      (c) Upon request, businesses, schools, and other facilities must provide names and phone
          numbers of individuals with possible COVID-19 exposure to MDHHS and local health
          departments to aid in contact tracing and case investigation efforts.

      (d) Data collected under this section:

             (1) Must not be sold, or used for sales or marketing purposes without the express
                 consent of each patron;

             (2) Must be protected as confidential information to the fullest extent of the law;

             (3) Must not be provided to law enforcement or immigration officials except upon receipt
                 of a lawful subpoena from a court or other lawful court order;

             (4) Must be retained for 28 days by the collecting organization, after which time the
                 data must be destroyed. If facilities use existing data to fulfill this requirement, they
                 may instead follow their own pre-existing data retention and destruction policies at
                 the conclusion of the 28-day retention period.



10. Implementation.

      (a) Nothing in this order modifies, limits, or abridges protections provided by state or federal
          law for a person with a disability.

      (b) Under MCL 333.2235(1), local health departments are authorized to carry out and enforce
          the terms of this order.

      (c) Law enforcement officers, as defined in the Michigan Commission on Law Enforcement
          Standards Act, 1965 Public Act 203, MCL 28.602(f), are deemed to be “department
          representatives” for purposes of enforcing this order, and are specifically authorized to
          investigate potential violations of this order. They may coordinate as necessary with the
          appropriate regulatory entity and enforce this order within their jurisdiction.

      (d) Neither a place of religious worship nor its owner is subject to penalty under this order for
          allowing religious worship at such place. No individual is subject to penalty under this
          order for engaging in religious worship at a place of religious worship.

      (e) Consistent with MCL 333.2261, violation of this order is a misdemeanor punishable by
          imprisonment for not more than 6 months, or a fine of not more than $200.00, or both.

      (f) Nothing in this order affects any prosecution or civil citation based on conduct that occurred
          before the effective date of this order.

      (g) Nothing in this order should be taken to interfere with or infringe on the powers of the
          legislative and judicial branches to perform their constitutional duties or exercise their
          authority, or protections guaranteed by the state or federal constitution under these
          emergency circumstances.

      (h) Consistent with any rule or emergency rule promulgated and adopted in a schedule of
          monetary civil penalties under MCL 333.2262(1) and applicable to this order, violations of
          this order are also punishable by a civil fine of up to $1,000 for each violation or day that a
          violation continues.



                                                                                                            9
    Case 1:20-cv-01016-PLM-SJB ECF No. 27-1, PageID.755 Filed 12/23/20 Page 11 of 11

          (i) If any provision of this order is found invalid by a court of competent jurisdiction, whether
              in whole or in part, such decision will not affect the validity of the remaining part of this
              order.

          (j) It is not a violation of this order for a person to enter a facility otherwise closed for
              gatherings if they are entering solely for the purpose of using restroom facilities.

This order takes effect on December 21, 2020 at 12:01 AM, at which time the December 7, 2020, order
entitled Gatherings and Face Mask Order is rescinded. This order remains in effect through January 15,
2021 at 11:59 PM. Persons with suggestions and concerns are invited to submit their comments via email
to COVID19@michigan.gov.


                                                     Date:    12/18/2020


                                                                   _______________________________________

                                                                                       Robert Gordon, Director

                                                       Michigan Department of Health and Human Services




                                                                                                              10
